IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. WR-35,660-03


                    EX PARTE THOMAS LAMONT MURPHY, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W93-40746-N(C) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery and sentenced to imprisonment for forty-five years. The Fifth Court of Appeals

affirmed his conviction. Murphy v. State, 05-93-00831-CR (Tex. App. — Dallas, May 30, 1995, pet.

ref’d) (not designated for publication).

        The Applicant alleges, among other things, that he has newly discovered evidence of actual

innocence in the form of exculpatory evidence that was withheld from the defense prior to trial in
this case. The State responds to Applicant’s allegations, in pertinent part:

       The State believes that further factual investigation is necessary to determine the
       merit, if any, to applicant's instant habeas allegations. The State has ordered the
       appellate records and police files pertaining to applicant's and his co-defendant's case.
       Once the State has received these records and investigated applicant's claims, the
       State will file a supplemental response.

       On September 3, 2014, a timely order designating issues was signed by the trial court. The

habeas record was then properly forwarded to this Court pursuant to TEX . R. APP . P. 73.4 (b)(5), but

without the designated issues being resolved by the trial court.1 We remand this application to the

195th District Court of Dallas County to allow the trial judge to complete an evidentiary investigation

and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: April 1, 2015
Do not publish




       1
         Under TEX . R. APP . P. 73.5, a trial court may request an extension of time to resolve
designated issues by filing a motion before the expiration of 180 days from the date of the receipt
of the application by the State.